Title: To George Washington from Francis Wade, 17 July 1782
From: Wade, Francis
To: Washington, George


                  
                     Sir
                     Philada 17th July 1782
                  
                  By the verbal answer received by my son, in answer to my letter to your Excellency of this day, I understand that it is your desire that I should send you for perusal such papers and letters necessary to satisfy yourself respecting my demands on the public in consequence of your employing me in the years of 1776 & 1777 &c., which I now have the honour to inclose to you, Numbered from N. 1 to 10.—in adition to what I said on the subject in my former letter must beg leave to remind your Excellency, that I have your instructions to me, to confirm Genl Greens Commission, sent to me unsolicited for when I was happy at the head of a Company of my fellow Citizens in which you recommended me to Mr Lowry and Genl Mifflin to be supplied with cash, the former refused, and the latter after ordering a small sum for the payment of Waggons employed, got Jealous of the measure and instead of supporting me, as he promised on first seeing your instructions, he raised Jealousies amongst the people, by telling them that I had no right to act as I did, & that it was tyrannical proceedings &c., which was the first cause of the clamours against my procedgs as I never wish to say anything behind a gentlemans back, but what I dare say to his face, must inform your Excellency, that I have called on that gentn for an explanation of his conduct on that Occassion; in reply to his late address to the Citizens of this state, but he has thought proper to wave answering me, notwithstanding that I told him in plain terms, that his View was to level the out works, that he might the better undermine the grand fortification—I gave him notice of my petitiong Congress for redress, & to inquire into my conduct, but he declined so equal a combat, your Excelly will see by the Copy of their resolves, how far I was culpable, and my several letters to consult you concerning giving advance prices will shew how cautious I was of squandering the public money, and my endeavours to stop such practices in others which created me enemies on every side, from one party because I would not gratify them in their extravagant demands the other because, I appeared as a watch over their Injurous proceedings when your Excellency wrote me the difficulty of obtaining money as per letter N. 2 and desired that I might Continue to act, when I expressed my desire to decline so disagreeable a service &c., I drew out of the hands of Robt Stockton Esqr. of prince Town £397.12.0 and from a Mr Steward who likewise owed me £28.76 which money I advanced for public service to stop the clamours of the people, who propagated stories that we never intended to pay them, and being desirous to convince them to the contrary, and support the Credit of the States I paid every man off who called for their pay according to my advertisement, with that money and the money afterwards ordered by your Excellency for that purpose, by which means I fell short myself of much more than the sums specified above, if I am to be allowed anything for my services, with regard to the expence attending the sending the spies into the Hessian Camps I have made no charge for my own services or my horses having only charged what I barely advanced, your Instructions N. 9 and letter N. 6, will shew the necessity of the service, for which I never receiv’d a shilling, & Govr Livingstons letters N. 10 with receipts for prisoners inclosed with many other proofs that I can produce, will prove to your Excelly that I was attentive to other matters, the resolves of Congress & Jacob Laurences certificate with other proofs that I am possessed of, will shew that the people in monmouth county complained without any Just cause if any cause it was I that had a right to complain.
                  I have taken the liberty to trouble your Excellency with the inclos’d papers for your perusal, which I hope you will order to be returned after satisfying yourself of the propriety of my claim, and am with the greatest respect Your Excellencys Most Obedt Humble Servt
                  
                     Frans Wade
                  
               